





Exhibit 10


                




LETTER OF UNDERSTANDING
PERSONAL AND CONFIDENTIAL


March 28, 2016




Alex Conroy
374 Chemin St. Hugues
Biviers, 38330
France


Dear Alex:


Congratulations on your new global assignment. This letter details the terms and
conditions applicable to your global assignment in Franklin Lakes, NJ USA as EVP
& President Europe EMA & Americas, Job Group 9, Cost Center 10273006, reporting
to Vincent Forlenza. Your overseas assignment is expected to last approximately
four (4) years. You will be employed by Becton Dickinson France S.A., and
subcontracted to Becton Dickinson and Company, USA.


The target effective date of your assignment is April 1, 2016. Your start date
is subject to your receipt of a valid work permit, medical clearances (if
applicable) and our receipt from you of a signed copy of this letter. The
Company will provide assistance with the work permit application and residence
requirements.


This letter does not create a contract of employment, but simply sets forth the
conditions that pertain to your global assignment.


This letter is intended to be a brief overview of the Company’s Long Term Global
Assignment Policy. Please refer to the Global Assignment Policy document for
complete details and descriptions. Policy documents can be viewed on BDOne.


Compensation


Base Salary: For the duration of this assignment, salary administration and
performance management will be based on your home country policies and
practices. Your annual salary will be EUR 462,238.14. Your next salary review
date is January 1, 2017, and you will be paid from BD France payroll on a
monthly basis.
During your assignment, you will remain on French payroll and participate in the
US social security system; BD will also make contributions to the US social
security system. As agreed, the intent is for you to shift your participation
from the mandatory French pension scheme to the voluntary scheme.


Bonus Plan (Discretionary PIP): You are eligible to continue to participate in
the Company’s Discretionary Performance Incentive Plan (PIP) for Fiscal Year
2016 starting October 1, 2015. Your position will typically have an incentive
opportunity of 80%. Your actual PIP award, if any, is


Letter of Understanding-Long Term Assignment        Assignee’s
Initials____________
Page 1 of 7



--------------------------------------------------------------------------------





discretionary and based on Company, BD Corporate and Individual performance, as
determined at the close of the fiscal year. PIP payments are customarily made in
January of the following year. There is no guarantee that an individual will
receive a PIP payment in a particular year. PIP payments will be subject to
hypothetical tax withholding.


Long-Term Incentives: You are also eligible to participate in the company’s
discretionary long-term incentive program under the 2004 Employee and Director
Equity-Based Compensation Plan. Grants for each fiscal year generally have been
approved by the BD Board of Directors and communicated in November. Vesting and
exercise provisions will be communicated to you under separate cover upon
approval of any grant under this program. Please note that grants are based on
individual performance and anticipated future contributions, as well as on
Company performance. There is no guarantee that an individual will receive a
long-term incentive grant in a particular year. Any long-term incentive payment
received by you will be subject to hypothetical tax withholding.


Benefits


You will be eligible to continue to participate in your home country benefit
plans, wherever possible. As your home country medical, dental and vision care
plan may not provide adequate coverage globally, you will need to enroll in
medical, dental and vision care benefits through Aetna International.


The Aetna International enrollment package will be sent to you by BD’s
designated relocation company, Weichert Workforce Mobility (Weichert), after we
receive your signed acceptance of this offer.
 
Relocation Support


You will be eligible for relocation benefits as outlined below. Upon receipt of
your signed acceptance of this offer, BD’s designated relocation company,
Weichert, will contact you to administer the relocation program.


•
Work Permits/Visas: We will coordinate with our Immigration Representative to
assist in the proper visas/work permits for you and your family. To the extent
that you pay any visa, passport and/or immigration expenses personally, you will
be reimbursed per the instructions that will be provided to you.



•
Medical Examinations: We strongly suggest that you and your family have a
medical examination prior to your departure. This is intended to enable you to
clarify any medical concerns prior to the start of the assignment.



•
Lump Sum Allowance: A lump sum allowance equivalent to 15% of base will be paid
to you net (BD will pay applicable taxes). The allowance of EUR 69,336 is paid
to cover any incidental costs incurred in connection with your relocation that
are not specifically addressed in the policy. Payment will be processed at the
commencement of assignment provided your signed letter of understanding has been
received.



•
Destination Services: A Company-designated vendor will assist you with house
hunting, school selection and other host location information and assimilation
services.



•
Transportation to the Host Country: You will be reimbursed actual reasonable
travel expenses for relocation to the assignment location. Class of air travel
will be business class.





Letter of Understanding-Long Term Assignment        Assignee’s
Initials____________
Page 2 of 7



--------------------------------------------------------------------------------





•
Shipment of Household Goods/Personal Effects: Weichert will arrange to move your
household belongings to your new location, with certain limits as described in
the Long Term Global Assignment Policy. You are eligible for an air shipment of
up to 500 lbs. and a surface shipment limited to a 40-foot container (family
status).



•
Temporary Living Expenses: The Company will reimburse reasonable temporary
living expenses (food and lodging only) for up to 30 days after you are required
to vacate your regular Home Country residence and/or upon arrival in the Host
Country. A rental car will be provided for the 30-day period.



•
Please note that you will be responsible for pro-rated reimbursement of
relocation costs should you voluntarily terminate employment with BD within four
years of employment from the start of the assignment.



Assignment Allowances


These allowances are paid only for the period of your global assignment and will
not be considered for bonus, long-term compensation and/or benefit calculation
purposes. Please note that any tax in relation to these allowances will be paid
by the Company.


•
Goods and Services Differential (G&S) Allowance: Based on your current salary
and family size, you will receive EUR 40,909 per year (or EUR 3,409.17 per pay
period) as a Goods and Services (G&S) Differential Allowance. The initial G&S
Differential Allowance is based on an exchange rate of 1.06428 USD: 1EUR. The
G&S Differential will be paid to assist you with the higher cost of goods and
services in the Host County. This allowance will be reviewed each January and
July to reflect new economic data from an independent consultant. After the
review, your allowance may be adjusted up or down. Please note that the
allowance will commence once you move into a permanent accommodation and will
terminate in the month in which you vacate the permanent accommodation..



•
Host Housing (Rent): While on assignment in Franklin Lakes, the Company will pay
your local rent. The Company has established a housing rental budget at a
maximum of USD 7,200 per month for the first year and USD 7,344 per month for
the second year. This is based on your family size, income level and data from
an independent consultant. You may choose an accommodation that meets your
personal lifestyle needs; however, you are responsible for any amount in excess
of the housing budget.



•
Security Deposit: The Company will advance funds to pay a security deposit or
key money directly to the landlord for your host country rental. The security
deposit is to be returned to the Company at the end of the assignment, end of
the lease, vacating of the property, or termination of Company
employment-whichever is earlier.



•
Utilities: Expenses for electricity, gas and water will be reimbursed to you.
You are responsible for other services such as telephone, cable and internet.
Any local rates or property taxes (e.g., tenant paid local real estate taxes)
will be reimbursed by the Company. All other local taxes (e.g., sanitation, etc)
are the responsibility of the assignee.



•
Host Country Transportation: You will receive transportation benefits in line
with the local policy in the US. This policy will be described to you by a BD US
Human Resources representative.





Letter of Understanding-Long Term Assignment        Assignee’s
Initials____________
Page 3 of 7



--------------------------------------------------------------------------------





Other Assignment Arrangements


•
Home Leave: To maintain ties to your Home Country while on assignment, the
Company will reimburse the cost of one round trip business class airfare from
your Host Country to your Home Location for home leave. You and accompanying
dependants are eligible for one fully flexible (refundable, changeable) home
leave trip per 12 month period on assignment. The home leave trip should be
linked to a business trip, wherever possible.



•
Additional Trips: The Company will reimburse you for quarterly round trip
business class airfares for your spouse to travel from your Home Country to your
Host Location.



•
Post-Secondary Education: There is no reimbursement for tuition or any other
expenses for University and equivalent education.



•
School Break Visits: For dependent children attending university in the home
location, the Company will reimburse the cost of two trips to the host location
per year (economy class).



Tax Equalization


You will participate in the Company’s Tax Equalization program during your
global assignment. The Company has retained the services of
PricewaterhouseCoopers (PwC) to prepare your Home Country and Host Country tax
returns as required during the global assignment. Under the Tax Equalization
Policy, you will be responsible for a hypothetical tax liability (e.g.,
federal/national, state/provincial and local taxes, as applicable), which will
be calculated and deducted from each paycheck.


The estimated hypothetical tax deduction will be EUR 14,511.58 per pay period
based on your current base salary. This amount is comprised of estimates for
hypothetical tax of:


French income tax     EUR 12,483.67
French Surtax of     EUR 736.67 and
US social taxes of     EUR 1,291.25


This will be reviewed before you begin your assignment to include credit for any
pre-tax deductions. During your assignment, the hypothetical tax will be updated
for changes in your salary and bonus and in consideration of any changes in tax
regulations and rates.


The intent of the policy is that your ultimate tax liability will be similar to
that which you would have paid in your Home Country had you not received
assignment-related compensation or special tax considerations. When your actual
France returns are completed, PwC will calculate your final theoretical France
tax liability and you will be advised if any balances are due to you or to the
Company. Weichert will set up a consultation with a representative of PwC to
discuss these arrangements with you, once a signed copy of this letter is
received.


You are responsible for repaying the Company for any outstanding tax
receivables, generated by either overpayments by the Company of its share of
your tax liability or utilization of foreign tax credits originally funded by
the Company, in accordance with the Tax Equalization Policy and as determined by
the tax settlement process. Tax receivables due the Company are either payable
immediately upon determination or upon receipt of a related tax refund from the
applicable tax authority as specified in the tax settlement.




Letter of Understanding-Long Term Assignment        Assignee’s
Initials____________
Page 4 of 7



--------------------------------------------------------------------------------





Any tax equalization balance with respect to any future tax years will be
payable to the Company within 90 days of issuance of a Tax Equalization
Settlement Statement.


Please refer to the Tax Equalization Policy document for compete details and
descriptions. Policy documents can be viewed on BDOne at Expatriate Services.


Assignment Extensions/Localization


In the event your assignment exceeds four (4) years, your status will be
evaluated.


Repatriation or New Assignment


The Company will relocate you and your family back to your home country or to
another global assignment at the end of this assignment; however, the Company
does not guarantee employment at the end of an assignment. Prior to the
successful conclusion of your assignment, you may be contacted regarding new
opportunities with the Company which may determine the exact location of your
repatriation. If you are transferred from the US to another assignment location,
you will receive a new letter of understanding.


Years of Service - Impact on Benefits


Your total years of service with companies affiliated with the Company shall be
recognized for purposes of calculating retirement benefits. Severance payments
mandated by law shall be based on years of service in the country of last
employment (France). In some locations, national law may construe a voluntary
termination or transfer to an affiliated company as a “termination,” or require
that any severance payment to be made should be based on more years of service
than those actually performed in the country of last employment (France). As an
expatriate employee, you are not eligible to receive such payments. If, however,
you do receive them, you will be required to repay the Company upon receipt. If
repayment is not made within sixty (60) days, the amounts will be offset against
other benefits to which you may be entitled.


BD Code of Conduct


You and your family should understand that you can be, and often are, highly
visible representatives of the BD Corporate in the host location. As such, you
will need to be familiar with and adhere to the Company and BD Corporate
policies and applicable Home and Host Country work laws. It is imperative that
you and your family members follow both the letter and the spirit of the law,
not only to protect yourselves from criminal or civil penalties, but also to
maintain and advance the Company’s image as a reputable corporate citizen in the
countries in which we operate. You will be expected to operate in compliance
with the Company’s Code of Conduct at all times.




Data Protection


To manage your assignment we need to process personal data relating to you and
sometimes also to your family for the purposes of personnel and employment
administration. BD makes use of and offers you services by specialized
companies, such as relocation agencies, tax service providers, etc. These third
parties receive this information in order to provide their specific services.
This information typically includes personal details, family circumstances,
employment and financial details. Additionally, BD in Franklin Lakes and also
the local HR departments of your Home and Host Country receive, transfer and


Letter of Understanding-Long Term Assignment        Assignee’s
Initials____________
Page 5 of 7



--------------------------------------------------------------------------------





process this information as it relates to your assignment (for example, bank
account details, or an emergency contact number for a relative in your home
country). Information will sometimes be passed directly from you to our service
providers.


You should be aware that laws and practices relating to the protection of
personal data can be different and in some cases may be weaker than those within
your Home Country. Please be assured, however, that only authorized personnel
will be allowed to access your details and that throughout this process we will
take steps to help ensure all of your details are kept confidential and secure.


We suggest you share this statement with your family in order to provide them
with the information contained herein.


By signing this letter of understanding, you acknowledge how information about
you and your family may be used, processed and transferred for the purposes
described in this document or any other purposes that may become necessary for
the administration of your assignment and in accordance with applicable BD
policies.


Governing Law


Your global assignment and your employment relationship generally are subject to
and governed by the laws of France in accordance with the terms of the Global
Assignment Policy. This letter shall not be amended or supplemented unless in
writing signed by you and a duly authorized representative of your Host Country.
Confidentiality


You agree that the terms and conditions of this letter of understanding are
strictly confidential and that you will not disclose or discuss them with any
persons other than your legal counsel, immediate family, financial advisor or
any individuals copied below.








Letter of Understanding-Long Term Assignment        Assignee’s
Initials____________
Page 6 of 7



--------------------------------------------------------------------------------





Best wishes to you in your new assignment. Please indicate your agreement by
signing below and returning this letter to Jeanne Cardoso at
Jeanne_M_Cardoso@bd.com as soon as possible.


Sincerely,






/s/ Vincent Forlenza
______________________________________
Vincent Forlenza






I have reviewed the general terms and conditions of my global assignment
outlined above and, by signing below, accept these conditions.






/s/ Alexandre Conroy                            03-29-2016
______________________________________            __________________
Alexandre Conroy                            Date    






If at any time you have questions related to your assignment, please contact
Brendan Cassell, Total Rewards Process Team Lead, Corporate/Shared Services. His
telephone number is +1-210-526-5455.





cc: Cees Rombouts, Home Country HR
Jerry Hurwitz, Host Country HR
Brendan Cassell, Total Rewards Process Team Lead, Corporate/Shared Services
Jeanne Cardoso, Sr. Global Total Rewards Director
PricewaterhouseCoopers
Weichert







Letter of Understanding-Long Term Assignment        Assignee’s
Initials____________
Page 7 of 7

